Name: Commission Directive 2005/23/EC of 8 March 2005 amending Directive 2001/25/EC of the European Parliament and of the Council on the minimum level of training of seafarers (Text with EEA relevance)
 Type: Directive
 Subject Matter: labour market;  employment;  maritime and inland waterway transport;  organisation of transport
 Date Published: 2008-12-05; 2005-03-09

 9.3.2005 EN Official Journal of the European Union L 62/14 COMMISSION DIRECTIVE 2005/23/EC of 8 March 2005 amending Directive 2001/25/EC of the European Parliament and of the Council on the minimum level of training of seafarers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/25/EC of the European Parliament and of the Council of 4 April 2001 on the minimum level of training of seafarers (1), and in particular Article 22(1) thereof, Whereas: (1) Directive 2001/25/EC defines minimum training, certification and watchkeeping requirements for seafarers serving on board Community ships. Those requirements are based on the standards laid down in the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers (STCW Convention) and the Seafarers Training, Certification and Watchkeeping Code (STCW Code). (2) The STCW Convention and the STCW Code have been amended by Resolutions MSC.66(68) and MSC.67(68) of the Maritime Safety Committee of the International Maritime Organisation, which entered into force on 1 January 1999, Resolution MSC.78(70), which entered into force on 1 January 2003, and circulars STCW.6/Circ.3 and STCW.6/Circ.5, which became effective on 20 May 1998 and 26 May 2000, respectively. (3) The new Regulation V/3 of the SCTW Convention, which was added by Resolution MSC.66(68), prescribes mandatory minimum requirements of training and qualifications for masters, officers, ratings and other personnel on passenger ships other than ro-ro passenger ships. (4) Directive 2001/25/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee on Safe Seas, set up by Regulation (EC) No 2099/2002 of the European Parliament and of the Council (2), HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex I to Directive 2001/25/EC, Chapter V is amended as follows: 1. In paragraph 3 of Regulation V/2, the following text is added: ¦ or be required to provide evidence of having achieved the required standard of competence within the previous five years. 2. The following text is added at the end of the Chapter: Regulation V/3 Mandatory minimum requirements for the training and qualifications of masters, officers, ratings and other personnel on passenger ships other than ro-ro passenger ships 1. This Regulation applies to masters, officers, ratings and other personnel serving on board passenger ships, other than ro-ro passenger ships, engaged on international voyages. Administrations shall determine the applicability of these requirements to personnel serving on passenger ships engaged on domestic voyages. 2. Prior to being assigned shipboard duties on board passenger ships, seafarers shall have completed the training required by paragraphs 4 to 8 below in accordance with their capacity, duties and responsibilities. 3. Seafarers who are required to be trained in accordance with paragraphs 4, 7 and 8 below shall, at intervals not exceeding five years, undertake appropriate refresher training or be required to provide evidence of having achieved the required standard of competence within the previous five years. 4. Personnel designated on muster lists to assist passengers in emergency situations on board passenger ships shall have completed training in crowd management as specified in section A-V/3, paragraph 1, of the STCW Code. 5. Masters, officers and other personnel assigned specific duties and responsibilities on board passenger ships shall have completed the familiarisation training specified in section A-V/3, paragraph 2, of the STCW Code. 6. Personnel providing direct service to passengers on board passenger ships in passenger spaces shall have completed the safety training specified in section A-V/3, paragraph 3, of the STCW Code. 7. Masters, chief mates and every person assigned immediate responsibility for embarking and disembarking passengers shall have completed approved training in passenger safety as specified in section A-V/3, paragraph 4, of the STCW Code. 8. Masters, chief mates, chief engineer officers, second engineer officers and any person having responsibility for the safety of passengers in emergency situations on board passenger ships shall have completed approved training in crisis management and human behaviour as specified in section A-V/3, paragraph 5, of the STCW Code. 9. Administrations shall ensure that documentary evidence of the training which has been completed is issued for every person found qualified under the provisions of this Regulation. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 29 September 2005 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 8 March 2005. For the Commission Jacques BARROT Vice-President (1) OJ L 136, 18.5.2001, p. 17. Directive as last amended by Directive 2003/103/EC (OJ L 326, 13.12.2003, p. 28). (2) OJ L 324, 29.11.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 415/2004 (OJ L 68, 6.3.2004, p. 10).